DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 7, 8, 9, 12, 13, 14, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bystrov et al (Bystrov, A. et al, “Balancing Power Signature in Secure Systems,” in Proc. 14th UK Asynchronous Forum, 2003. pp. 1 – 6. 2003) in view of Tiri, K. et al (Tiri, K. et al, “Securing Encryption Algorithms against DPA at the Logic Level: Next Generation Smart Card Technology” In: Walter, C.D., Koç, Ç.K., Paar, C. (eds) Cryptographic Hardware and Embedded Systems - CHES 2003. CHES 2003. Lecture Notes in Computer Science, vol 2779. 2003 Springer, Berlin, Heidelberg, pp. 125 – 136.)

Regarding Claim 1: Bystrov teaches an electronic circuit, comprising: 
a driving cell, which comprises two or more inputs and at least one output ([Bystrov Fig. 8] We have seen from the figures that in the circuit the logic cells are having one or more inputs and at least one output and that output is input to another logic cell. That is why we can conclude that the logic cell which may be called as driving cell has two or more inputs and at least on output.) and is configured to toggle the output between first and second logic states in response to the inputs ([Bystrov Page 2 Column 1 Line 19 -22] “If the all-zeroes spacer of the traditional dual-rail code is applied to a layer of negative gates (NAND, NOR, ANDNOR, OR-NAND), then the output will be all-ones. The opposite is also true: all-ones are converted into all-zeroes.” Thus, the output can be toggled between two logical states one and zero.);
one or more driven cells, each driven cell comprising two or more inputs, of which at least one input is configured to be driven by the output of the driven cell; ([Bystrov Fig. 8] We have seen from the figures that in the circuit the logic cells are having one or more inputs and at least one output and that output is input to another logic cell which has also one or more than one input. The first type of logic cell may be considered as driving cell and second type of logic cell may be considered as driven cell. That is why we can conclude that the driven logic cell or cell has two or more inputs and one input is coming from driving logic cell.)   and 
one more inverter, ([Bystrov Fig. 8, Page 3 Column 2 Paragraph 3 Line 9 – 12] “Then, a spacer inverter spinv1 is inserted between and1 and or1 elements because their depth difference is even, which indicates a spacer conflict. The depth of an instances are shown in parenthesis next to their names.” Therefore, the circuit can have one or more inverter (here spinv1 as depth2 consists of 2 inverters.) which are placed in a signal network that connects the driving cell to the driven cells.) 
But Bystrov fails to disclose:
the inverters configured to balance, over the signal network, (i) a first capacitive load charged by electrical currents caused by transitions from the first logic state to the second logic state and (ii) a second capacitive load charged by electrical currents caused by transitions from the second logic state to the first logic state.
However, Tiri teaches:
the inverters configured to balance, over the signal network, (i) a first capacitive load charged by electrical currents caused by transitions from the first logic state to the second logic state and (ii) a second capacitive load charged by electrical currents caused by transitions from the second logic state to the first logic state. ([Tiri Section 3, Paragraphs 3 – 5 Page 126 – 127] “A better alternative is Sense Amplifier Based Logic (SABL) [3]. SABL is a VML style that uses a fixed amount of charge for every transition, including the degenerated events in which the gate does not change state. This means that the logic gate charges in every cycle a total capacitance with a constant value, even though ultimately different capacitances are switched. In short, SABL is based on two principles. First, it is a Dynamic and Differential Logic (DDL) and therefore has one and exactly one switching event per cycle and this independently of the input value and sequence. Second, during that switching event, it discharges and charges the sum of all the internal node capacitances together with one of the balanced output capacitances. Hence, it discharges and charges a constant capacitance value. While many DDL-styles exist [4], only SABL (1) controls exactly the contribution of the internal parasitic capacitances of the gate into the power consumption by charging and discharging each one of them in every cycle; and (2) has symmetric intrinsic in- and output capacitances at the differential signals such that it has balanced output capacitances. In addition to the fact that every cycle the same amount of charge is switched, the charge goes through very similar charge and discharge paths during the precharge phase and during the evaluation phase respectively. As a result, the gate is subject to only minor variations in the input-output delay and in the instantaneous current.” [Tiri Page 129 Paragraph 2 Lines 5 – 7] “The current in the evaluation phase is caused by the pairs of static inverters that have been inserted between the SABL gates in order to cascade these dynamic gates according to the domino design rules.” Therefore, it is seen that the inverters inserted between the SABL gates during evaluation phase are responsible in every cycle for an unchanged total capacitance and to balance the output capacitances during charges (transition from logic state 0 to logic state 1) and discharges (transition from logic state 1 to logic state 0) with a constant capacitance value. Thus, a first capacitive load and second capacitive load during the switching event (charge and discharge) of the gate can be balanced by the inverters.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Bystrov’s system of making secured by balancing power signature by enhancing Bystrov’s system by introducing SABL technique to balance the capacitive load with the help of inverters during switching event (charges and discharges) as taught by Tiri for developing a design guidelines for securing encryption module against Differential Power Analysis (DPA) mechanism at the logic level of the circuit where SABL approach has become effective remedy against DPA. (Tiri Sub-section 4.1, Paragraph 1 Page 127, Sub-section 4.3, Paragraph 1 Page 133) 
The motivation is to improve Bystrov’s system of making secured by balancing power signature by further introducing SABL technique to balance the capacitive load with the help of inverters during switching event to design the circuit making capable of securing encryption module against DPA as SABL provides effective remedy against DPA. (Tiri Sub-section 4.1, Paragraph 1 Page 127, Sub-section 4.3, Paragraph 1 Page 133)

Regarding Claim 2: Bystrov in view of Tiri teaches the electronic circuit according to claim 1, but Bystrov fails to disclose:
wherein, by balancing the first and second capacitive loads, the inverters are configured to balance (i) a first electrical current consumed in the signal network in response to the driving cell transitioning from the first logic state to the second logic state, and (ii) a second electrical current consumed in the signal network in response to the driving cell transitioning from the second logic state to the first logic state. 
But Tiri teaches:
wherein, by balancing the first and second capacitive loads, the inverters are configured to balance (i) a first electrical current consumed in the signal network in response to the driving cell transitioning from the first logic state to the second logic state, and (ii) a second electrical current consumed in the signal network in response to the driving cell transitioning from the second logic state to the first logic state. ([Tiri Section 3, Paragraphs 3 – 5 Page 126 – 127] “A better alternative is Sense Amplifier Based Logic (SABL) [3]. SABL is a VML style that uses a fixed amount of charge for every transition, including the degenerated events in which the gate does not change state. This means that the logic gate charges in every cycle a total capacitance with a constant value, even though ultimately different capacitances are switched. In short, SABL is based on two principles. First, it is a Dynamic and Differential Logic (DDL) and therefore has one and exactly one switching event per cycle and this independently of the input value and sequence. Second, during that switching event, it discharges and charges the sum of all the internal node capacitances together with one of the balanced output capacitances. Hence, it discharges and charges a constant capacitance value. While many DDL-styles exist [4], only SABL (1) controls exactly the contribution of the internal parasitic capacitances of the gate into the power consumption by charging and discharging each one of them in every cycle; and (2) has symmetric intrinsic in- and output capacitances at the differential signals such that it has balanced output capacitances. In addition to the fact that every cycle the same amount of charge is switched, the charge goes through very similar charge and discharge paths during the precharge phase and during the evaluation phase respectively. As a result, the gate is subject to only minor variations in the input-output delay and in the instantaneous current.” [Tiri Page 129 Paragraph 2 Lines 5 – 7] “The current in the evaluation phase is caused by the pairs of static inverters that have been inserted between the SABL gates in order to cascade these dynamic gates according to the domino design rules.” Instantaneous current through charging (transition from logic state 0 to logic state 1) path and discharging (transition from logic sate 1 to logic state 0) path has very small (“minor”) variations because in every cycle the same amount of charge is switched and the charge goes through very similar charge and discharge paths during the precharge phase and during the evaluation phase respectively where the evaluation phase is caused by inserting the inverters. Also, the inserted inverters inserted to generate evaluation phase are responsible in every cycle for an unchanged total capacitance and to balance the output capacitances during charges and discharges with a constant capacitance value. Thus, current through charging path and current through discharging path can be balanced by the inverters.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Bystrov’s system of making secured by balancing power signature by enhancing Bystrov’s system by introducing SABL technique to balance the instantaneous current with the help of inverters during switching event (charges and discharges) as taught by Tiri for securing an encryption module against Differential Power Analysis (DPA) mechanism because the attacker is much interested in instantaneous current than the total charge per switching. (Tiri Sub-section 4.1, Paragraph 1 Page 127, Lines 1 – 3 Section 3, Page 127 Paragraph 2 Lines 5 – 7)
The motivation is to improve Bystrov’s system of making secured by balancing power signature by further introducing SABL technique to balance the instantaneous current with the help of inverters during switching event to make an encryption module secured against design the circuit making capable of securing encryption module against Differential Power Analysis (DPA) mechanism because the attacker is much interested in instantaneous current than the total charge per switching. (Tiri Sub-section 4.1, Paragraph 1 Page 127, Lines 1 – 3 Section 3, Page 127 Paragraph 2 Lines 5 – 7)

Regarding Claim 5. Bystrov in view of Tiri teaches the electronic circuit according to claim 1, Bystrov teaches wherein the one or more driven cells consist of a single driven cell, wherein the signal network comprises a conductor routed between the output of the driving cell and the at least one input of the driven cell, and wherein the one or more inverters are placed along the conductor. ([Bystrov Fig. 4(a)] It is seen that the driven cell consists of a single driven cell where the signal network a comprises of a conductor routed between one driving cell and input of driven cell with an inverter placed in between.)

Regarding Claim 6: Bystrov in view of Tiri teaches the electronic circuit according to claim 1, Bystrov teaches wherein the one or more driven cells comprise multiple driven cells, wherein the signal network comprises a split followed by multiple conductors routed to respective inputs of the driven cells, and wherein the one or more inverters comprise multiple inverters placed between the split and the inputs of the driven cells. ([Bystrov Fig. 4(a)] It is seen that the driven cell consists of a single driven cell where the signal network is split along more than one conductor routing to the input of driven cell and having an inverter placed in the split and input of the driven cell.)
 
Regarding Claim 7. Bystrov in view of Tiri teaches the electronic circuit according to claim 1, Bystrov teaches wherein the one or more driven cells comprise multiple driven cells, wherein the signal network comprises a split followed by multiple conductors routed to respective inputs of the driven cells, and wherein the one or more inverters comprise an inverter placed between the output of the driving cell and the split. [Bystrov Fig. 1(a) and Fig. 8] It has been apparent from Fig 1 (a) that XOR1 in depth 1 of Fig 8 contains XOR and an inverter (confirmed by Fig. 1(a)). Then we can conclude from Fig. 8 that the driven cell consists of a single driven cell (AND2 or XOR2 in depth 2) where the signal network is split along more than one conductor routing to the input of driven cell and having an inverter between the output of driving cell (XOR1) and the split.) 

Regarding Claim 8: Bystrov teaches a method for designing an electronic circuit, the method comprising: 
specifying a driving cell, which comprises two or more inputs and at least one output ([Bystrov Fig. 8] We have seen from the figures that in the circuit the logic cells are having one or more inputs and at least one output and that output is input to another logic cell. That is why we can conclude that the logic cell which may be called as driving cell has two or more inputs and at least on output.) and is configured to toggle the output between first and second logic states in response to the inputs ([Bystrov Page 2 Column 1 Line 19 -22] “If the all-zeroes spacer of the traditional dual-rail code is applied to a layer of negative gates (NAND, NOR, AND-NOR, OR-NAND), then the output will be all-ones. The opposite is also true: all-ones are converted into all-zeroes.” Thus, the output can be toggled between two logical states one and zero.);
specifying one or more driven cells, each driven cell comprising two or more inputs, of which at least one input is configured to be driven by the output of the driving cell; ([Bystrov Fig. 8] We have seen from the figures that in the circuit the logic cells are having one or more inputs and at least one output and that output is input to another logic cell which has also one or more than one input. The first type of logic cell may be considered as driving cell and second type of logic cell may be considered as driven cell. That is why we can conclude that the driven logic cell or cell has two or more inputs and one input is coming from driving logic cell.) and 
placing one or more inverters in a signal network ([Bystrov Fig. 8, Page 3 Column 2 Paragraph 3 Line 9 – 12] “Then, a spacer inverter spinv1 is inserted between and1 and or1 elements because their depth difference is even, which indicates a spacer conflict. The depth of an instances are shown in parenthesis next to their names.” Therefore, the circuit can have one or more inverter (here spinv1 as depth2 consists of 2 inverters.) which are placed in a signal network that connects the driving cell to the driven cells.)
But Bystrov fails to disclose:
the inverters configured to balance, over the signal network, (i) a first capacitive load charged by electrical currents caused by transitions from the first logic state to the second logic state and (ii) a second capacitive load charged by electrical currents caused by transitions from the second logic state to the first logic state.
However, Tiri teaches:
the inverters configured to balance, over the signal network, (i) a first capacitive load charged by electrical currents caused by transitions from the first logic state to the second logic state and (ii) a second capacitive load charged by electrical currents caused by transitions from the second logic state to the first logic state. ([Tiri Section 3, Paragraphs 3 – 5 Page 126 – 127] “A better alternative is Sense Amplifier Based Logic (SABL) [3]. SABL is a VML style that uses a fixed amount of charge for every transition, including the degenerated events in which the gate does not change state. This means that the logic gate charges in every cycle a total capacitance with a constant value, even though ultimately different capacitances are switched. In short, SABL is based on two principles. First, it is a Dynamic and Differential Logic (DDL) and therefore has one and exactly one switching event per cycle and this independently of the input value and sequence. Second, during that switching event, it discharges and charges the sum of all the internal node capacitances together with one of the balanced output capacitances. Hence, it discharges and charges a constant capacitance value. While many DDL-styles exist [4], only SABL (1) controls exactly the contribution of the internal parasitic capacitances of the gate into the power consumption by charging and discharging each one of them in every cycle; and (2) has symmetric intrinsic in- and output capacitances at the differential signals such that it has balanced output capacitances. In addition to the fact that every cycle the same amount of charge is switched, the charge goes through very similar charge and discharge paths during the precharge phase and during the evaluation phase respectively. As a result, the gate is subject to only minor variations in the input-output delay and in the instantaneous current.” [Tiri Page 129 Paragraph 2 Lines 5 – 7] “The current in the evaluation phase is caused by the pairs of static inverters that have been inserted between the SABL gates in order to cascade these dynamic gates according to the domino design rules.” Therefore, it is seen that the inverters inserted between the SABL gates during evaluation phase are responsible in every cycle for an unchanged total capacitance and to balance the output capacitances during charges (transition from logic state 0 to logic state 1) and discharges (transition from logic state 1 to logic state 0) with a constant capacitance value. Thus, a first capacitive load and second capacitive load during the switching event (charge and discharge) of the gate can be balanced by the inverters.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Bystrov’s system of making secured by balancing power signature by enhancing Bystrov’s system by introducing SABL technique to balance the capacitive load with the help of inverters during switching event (charges and discharges) as taught by Tiri for developing a design guidelines for securing encryption module against Differential Power Analysis (DPA) mechanism at the logic level of the circuit where SABL approach has become effective remedy against DPA. (Tiri Sub-section 4.1, Paragraph 1 Page 127, Sub-section 4.3, Paragraph 1 Page 133) 
The motivation is to improve Bystrov’s system of making secured by balancing power signature by further introducing SABL technique to balance the capacitive load with the help of inverters during switching event to design the circuit making capable of securing encryption module against DPA as SABL provides effective remedy against DPA. (Tiri Sub-section 4.1, Paragraph 1 Page 127, Sub-section 4.3, Paragraph 1 Page 133)

Regarding Claim 9: Bystrov in view of Tiri teaches the method according to claim 8, but Bystrov fails to disclose:
 wherein placing the one or more inverters comprises balancing (i) a first electrical current consumed in the signal network in response to the driving cell transitioning from the first logic state to the second logic state, and (ii) a second electrical current consumed in the signal network in response to the driving cell transitioning from the second logic state to the first logic state.  
However, Tiri teaches:
wherein placing the one or more inverters comprises balancing (i) a first electrical current consumed in the signal network in response to the driving cell transitioning from the first logic state to the second logic state, and (ii) a second electrical current consumed in the signal network in response to the driving cell transitioning from the second logic state to the first logic state.  ([Tiri Section 3, Paragraphs 3 – 5 Page 126 – 127] “A better alternative is Sense Amplifier Based Logic (SABL) [3]. SABL is a VML style that uses a fixed amount of charge for every transition, including the degenerated events in which the gate does not change state. This means that the logic gate charges in every cycle a total capacitance with a constant value, even though ultimately different capacitances are switched. In short, SABL is based on two principles. First, it is a Dynamic and Differential Logic (DDL) and therefore has one and exactly one switching event per cycle and this independently of the input value and sequence. Second, during that switching event, it discharges and charges the sum of all the internal node capacitances together with one of the balanced output capacitances. Hence, it discharges and charges a constant capacitance value. While many DDL-styles exist [4], only SABL (1) controls exactly the contribution of the internal parasitic capacitances of the gate into the power consumption by charging and discharging each one of them in every cycle; and (2) has symmetric intrinsic in- and output capacitances at the differential signals such that it has balanced output capacitances. In addition to the fact that every cycle the same amount of charge is switched, the charge goes through very similar charge and discharge paths during the precharge phase and during the evaluation phase respectively. As a result, the gate is subject to only minor variations in the input-output delay and in the instantaneous current.” [Tiri Page 129 Paragraph 2 Lines 5 – 7] “The current in the evaluation phase is caused by the pairs of static inverters that have been inserted between the SABL gates in order to cascade these dynamic gates according to the domino design rules.” Instantaneous current through charging (transition from logic state 0 to logic state 1) path and discharging (transition from logic sate 1 to logic state 0) path has very small (“minor”) variations because every cycle the same amount of charge is switched and the charge goes through very similar charge and discharge paths during the precharge phase and during the evaluation phase respectively where the evaluation phase is caused by inserting the inverters. Also, the inserted inverters inserted to generate evaluation phase are responsible in every cycle for an unchanged total capacitance and to balance the output capacitances during charges and discharges with a constant capacitance value. Thus, current through charging path and current through discharging path can be balanced by the inverters.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Bystrov’s system of making secured by balancing power signature by enhancing Bystrov’s system by introducing SABL technique to balance the instantaneous current with the help of inverters during switching event (charges and discharges) as taught by Tiri for securing an encryption module against Differential Power Analysis (DPA) mechanism because the attacker is much interested in instantaneous current than the total charge per switching. (Tiri Sub-section 4.1, Paragraph 1 Page 127, Lines 1 – 3 Section 3, Page 127 Paragraph 2 Lines 5 – 7)
The motivation is to improve Bystrov’s system of making secured by balancing power signature by further introducing SABL technique to balance the instantaneous current with the help of inverters during switching event to make an encryption module secured against design the circuit making capable of securing encryption module against Differential Power Analysis (DPA) mechanism because the attacker is much interested in instantaneous current than the total charge per switching. (Tiri Sub-section 4.1, Paragraph 1 Page 127, Lines 1 – 3 Section 3, Page 127 Paragraph 2 Lines 5 – 7)

Regarding Claim 12: Bystrov in view of Tiri teaches the method according to claim 8, Bystrov teaches wherein the one or more driven cells consist of a single driven cell, wherein the signal network comprises a conductor routed between the output of the driving cell and the at least one input of the driven cell, and wherein placing the one or more inverters comprises placing the one or more inverters along the conductor. ([Bystrov Fig. 4(a)] It is seen that the driven cell consists of a single driven cell where the signal network a comprises of a conductor routed between one driving cell and input of driven cell with an inverter placed in between.)
 
Regarding Claim 13: Bystrov in view of Tiri teaches the method according to claim 8, Bystrov teaches wherein the one or more driven cells comprise multiple driven cells, wherein the signal network comprises a split followed by multiple conductors routed to respective inputs of the driven cells, and wherein placing the one or more inverters comprises placing multiple inverters between the split and the inputs of the driven cells. ([Bystrov Fig. 4(a)] It is seen that the driven cell consists of a single driven cell where the signal network is split along more than one conductor routing to the input of driven cell and having an inverter placed in the split and input of the driven cell.) 
 
Regarding Claim 14: Bystrov in view of Tiri teaches the method according to claim 8, Bystrov teaches wherein the one or more driven cells comprise multiple driven cells, wherein the signal network comprises a split followed by multiple conductors routed to respective inputs of the driven cells, and wherein placing the one or more inverters comprises placing an inverter between the output of the driving cell and the split. ([Bystrov Fig. 1(a) and Fig. 8] It has been apparent from Fig 1 (a) that XOR1 in depth 1 of Fig 8 contains XOR and an inverter (confirmed by Fig. 1(a)). Then we can conclude from Fig. 8 that the driven cell consists of a single driven cell (AND2 or XOR2 in depth 2) where the signal network is split along more than one conductor routing to the input of driven cell and having an inverter placed between the output of driving cell (XOR1) and the split.)  

Regarding Claim 15: Bystrov in view of Tiri teaches the method according to claim 8, Bystrov teaches wherein placing the one or more inverters comprises adding an odd number of inverters in a given path between the driving cell and a driven cell, and embedding an additional inversion in either the driving cell or the driven cell. ([Bystrov Fig. 1(a) and Fig. 8] It has been apparent from Fig 1 (a) that AND1 in depth 1 of Fig. 8 contains AND and an inverter and OR1 in depth 3 of Fig. 8 contains OR and an inverter (confirmed by Fig. 1(a)). Now, the first inverter of the AND1 at depth 1 (number of inverters on the signal network is odd [one] now) add an inversion in the signal network, but next inverter in spinv1 at depth 2 (number of inverters on the signal network is even [two] now) add another inversion making the inversion changed to its original state. Lastly another inverter of the OR1 in the depth 3 (number of inverters on the signal network is odd [three] now) again add an inversion in the signal network. Therefore, we can conclude that the odd number of inverters between the signal network between the driving cell and driven cell add an additional inversion.) 

Regarding Claim 16: Bystrov teaches a method for data processing in an electronic circuit, the method comprising: 
using a driving cell, which comprises two or more inputs and at least one output, ([Bystrov Fig. 8] We have seen from the figures that in the circuit the logic cells are having one or more inputs and at least one output and that output is input to another logic cell. That is why we can conclude that the logic cell which may be called as driving cell has two or more inputs and at least on output.) toggling the output between first and second logic states in response to the inputs ([Bystrov Page 2 Column 1 Line 19 -22] “If the all-zeroes spacer of the traditional dual-rail code is applied to a layer of negative gates (NAND, NOR, AND-NOR, OR-NAND), then the output will be all-ones. The opposite is also true: all-ones are converted into all-zeroes.” Thus, the output can be toggled between two logical states one and zero.);
driving, by the output of the driving cell, one or more driven cells, each driven cell comprising two or more inputs, of which at least one input is configured to be driven by the output of the driving cell; ([Bystrov Fig. 8] We have seen from the figures that in the circuit the logic cells are having one or more inputs and at least one output and that output is input to another logic cell which has also one or more than one input. The first type of logic cell may be considered as driving cell and second type of logic cell may be considered as driven cell. That is why we can conclude that the driven logic cell or cell has two or more inputs and one input is coming from driving logic cell.) and 
using one or more inverters, ([Bystrov Fig. 8, Page 3 Column 2 Paragraph 3 Line 9 – 12] “Then, a spacer inverter spinv1 is inserted between and1 and or1 elements because their depth difference is even, which indicates a spacer conflict. The depth of an instances are shown in parenthesis next to their names.” Therefore, the circuit can have one or more inverter (here spinv1 as depth2 consists of 2 inverters.) which are placed in a signal network that connects the driving cell to the driven cells.)
But Bystrov fails to disclose:
balancing over the signal network (i) a first capacitive load charged by electrical currents caused by transitions from the first logic state to the second logic state and (ii) a second capacitive load charged by electrical currents caused by transitions from the second logic state to the first logic state.
However, Tiri teaches:
balancing over the signal network (i) a first capacitive load charged by electrical currents caused by transitions from the first logic state to the second logic state and (ii) a second capacitive load charged by electrical currents caused by transitions from the second logic state to the first logic state ([Tiri Section 3, Paragraphs 3 – 5 Page 126 – 127] “A better alternative is Sense Amplifier Based Logic (SABL) [3]. SABL is a VML style that uses a fixed amount of charge for every transition, including the degenerated events in which the gate does not change state. This means that the logic gate charges in every cycle a total capacitance with a constant value, even though ultimately different capacitances are switched. In short, SABL is based on two principles. First, it is a Dynamic and Differential Logic (DDL) and therefore has one and exactly one switching event per cycle and this independently of the input value and sequence. Second, during that switching event, it discharges and charges the sum of all the internal node capacitances together with one of the balanced output capacitances. Hence, it discharges and charges a constant capacitance value. While many DDL-styles exist [4], only SABL (1) controls exactly the contribution of the internal parasitic capacitances of the gate into the power consumption by charging and discharging each one of them in every cycle; and (2) has symmetric intrinsic in- and output capacitances at the differential signals such that it has balanced output capacitances. In addition to the fact that every cycle the same amount of charge is switched, the charge goes through very similar charge and discharge paths during the precharge phase and during the evaluation phase respectively. As a result, the gate is subject to only minor variations in the input-output delay and in the instantaneous current.” [Tiri Page 129 Paragraph 2 Lines 5 – 7] “The current in the evaluation phase is caused by the pairs of static inverters that have been inserted between the SABL gates in order to cascade these dynamic gates according to the domino design rules.” Therefore, it is seen that the inverters inserted between the SABL gates during evaluation phase are responsible in every cycle for an unchanged total capacitance and to balance the output capacitances during charges (transition from logic state 0 to logic state 1) and discharges (transition from logic state 1 to logic state 0) with a constant capacitance value. Thus, a first capacitive load and second capacitive load during the switching event (charge and discharge) of the gate can be balanced by the inverters.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Bystrov’s system of making secured by balancing power signature by enhancing Bystrov’s system by introducing SABL technique to balance the capacitive load with the help of inverters during switching event (charges and discharges) as taught by Tiri for developing a design guidelines for securing encryption module against Differential Power Analysis (DPA) mechanism at the logic level of the circuit where SABL approach has become effective remedy against DPA. (Tiri Sub-section 4.1, Paragraph 1 Page 127, Sub-section 4.3, Paragraph 1 Page 133) 
The motivation is to improve Bystrov’s system of making secured by balancing power signature by further introducing SABL technique to balance the capacitive load with the help of inverters during switching event to design the circuit making capable of securing encryption module against DPA as SABL provides effective remedy against DPA. (Tiri Sub-section 4.1, Paragraph 1 Page 127, Sub-section 4.3, Paragraph 1 Page 133)

 Regarding Claim 17: Bystrov in view of Tiri teaches the method according to claim 16, but Bystrov fails to disclose:
wherein balancing the capacitive load comprises balancing (i) a first electrical current consumed in the signal network in response to the driving cell transitioning from the first logic state to the second logic state, and (ii) a second electrical current consumed in the signal network in response to the driving cell transitioning from the second logic state to the first logic state.
However, Tiri teaches:
wherein balancing the capacitive load comprises balancing (i) a first electrical current consumed in the signal network in response to the driving cell transitioning from the first logic state to the second logic state, and (ii) a second electrical current consumed in the signal network in response to the driving cell transitioning from the second logic state to the first logic state. ([Tiri Section 3, Paragraphs 3 – 5 Page 126 – 127] “A better alternative is Sense Amplifier Based Logic (SABL) [3]. SABL is a VML style that uses a fixed amount of charge for every transition, including the degenerated events in which the gate does not change state. This means that the logic gate charges in every cycle a total capacitance with a constant value, even though ultimately different capacitances are switched. In short, SABL is based on two principles. First, it is a Dynamic and Differential Logic (DDL) and therefore has one and exactly one switching event per cycle and this independently of the input value and sequence. Second, during that switching event, it discharges and charges the sum of all the internal node capacitances together with one of the balanced output capacitances. Hence, it discharges and charges a constant capacitance value. While many DDL-styles exist [4], only SABL (1) controls exactly the contribution of the internal parasitic capacitances of the gate into the power consumption by charging and discharging each one of them in every cycle; and (2) has symmetric intrinsic in- and output capacitances at the differential signals such that it has balanced output capacitances. In addition to the fact that every cycle the same amount of charge is switched, the charge goes through very similar charge and discharge paths during the precharge phase and during the evaluation phase respectively. As a result, the gate is subject to only minor variations in the input-output delay and in the instantaneous current.” [Tiri Page 129 Paragraph 2 Lines 5 – 7] “The current in the evaluation phase is caused by the pairs of static inverters that have been inserted between the SABL gates in order to cascade these dynamic gates according to the domino design rules.” Instantaneous current through charging (transition from logic state 0 to logic state 1) path and discharging (transition from logic sate 1 to logic state 0) path has very small (“minor”) variations because every cycle the same amount of charge is switched and the charge goes through very similar charge and discharge paths during the precharge phase and during the evaluation phase respectively where the evaluation phase is caused by inserting the inverters. Also, the inserted inverters inserted to generate evaluation phase are responsible in every cycle for an unchanged total capacitance and to balance the output capacitances during charges and discharges with a constant capacitance value. Thus, current through charging path and current through discharging path can be balanced by the inverters.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Bystrov’s system of making secured by balancing power signature by enhancing Bystrov’s system by introducing SABL technique to balance the instantaneous current with the help of inverters during switching event (charges and discharges) as taught by Tiri for securing an encryption module against Differential Power Analysis (DPA) mechanism because the attacker is much interested in instantaneous current than the total charge per switching. (Tiri Sub-section 4.1, Paragraph 1 Page 127, Lines 1 – 3 Section 3, Page 127 Paragraph 2 Lines 5 – 7)
The motivation is to improve Bystrov’s system of making secured by balancing power signature by further introducing SABL technique to balance the instantaneous current with the help of inverters during switching event to make an encryption module secured against design the circuit making capable of securing encryption module against Differential Power Analysis (DPA) mechanism because the attacker is much interested in instantaneous current than the total charge per switching. (Tiri Sub-section 4.1, Paragraph 1 Page 127, Lines 1 – 3 Section 3, Page 127 Paragraph 2 Lines 5 – 7)

	Claim 3, 4, 10, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bystrov et al (Bystrov, A. et al, “Balancing Power Signature in Secure Systems,” in Proc. 14th UK Asynchronous Forum, 2003. pp. 1 – 6. 2003) in view of Tiri et al (Tiri, K. et al, “Securing Encryption Algorithms against DPA at the Logic Level: Next Generation Smart Card Technology” In: Walter, C.D., Koç, Ç.K., Paar, C. (eds) Cryptographic Hardware and Embedded Systems - CHES 2003. CHES 2003. Lecture Notes in Computer Science, vol 2779. 2003 Springer, Berlin, Heidelberg, pp. 125 – 136, 2003) and further in view of Bucci et al (Bucci, M., et al, “Three-Phase Dual-Rail Pre-charge Logic”, In: Goubin, L., Matsui, M. (eds) Cryptographic Hardware and Embedded Systems - CHES 2006. CHES 2006. Lecture Notes in Computer Science, vol 4249. Springer, Berlin, Heidelberg, pp. 232 – 241, 2006)

Regarding Claim 3: Bystrov in view of Tiri teaches the electronic circuit according to claim 1, but Bystrov in view of Tiri fails to disclose wherein at least one of the first and second capacitive loads is between the signal network and ground. 
	However, Bucci teaches: 
wherein at least one of the first and second capacitive loads is between the signal network and ground. ([Bucci Figure 4] It shows that at least one capacitive load is between signal network and ground.) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Bystrov in view of Tiri’s system of making secured by balancing power signature along with SABL mechanism by enhancing Bystrov in view of Tiri’s system by introducing three-phase dual-rail pre-charge logic (TDPL) mechanism with unbalanced capacitive loads and constant energy consumption over its operating cycle as taught by Bucci for providing extremely balanced energy consumption in spite of unbalanced load capacitances which makes TDPL improved with respect to SABL. (Bucci Table 3, Section 2 Page 237 Paragraph 1 Pages 8 – 9, Section 3 Page 240 Paragraph 2, Line 4) 
The motivation is to improve Bystrov in view of Tiri’s system of making secured by introducing three-phase dual-rail pre-charge logic (TDPL) mechanism with unbalanced capacitive loads and constant energy consumption over its operating cycle to improve TDPL compared to SABL where energy consumption is extremely balanced in spite of unbalanced load capacitances. (Bucci Table 3, Section 2 Page 237 Paragraph 1 Pages 8 – 9, Section 3 Page 240 Paragraph 2, Line 4) 

Regarding Claim 4: Bystrov in view of Tiri teaches the electronic circuit according to claim 1, but Bystrov in view of Tiri fails to disclose wherein at least one of the first and second capacitive loads is between the signal network and a supply voltage rail of the electronic circuit. 
	However, Bucci teaches: 
 	wherein at least one of the first and second capacitive loads is between the signal network and a supply voltage rail of the electronic circuit. ([Bucci Figure 4] It shows that at least one capacitive load is between signal network and a supply conducting line of the electronic circuit.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Bystrov in view of Tiri’s system of making secured by balancing power signature along with SABL mechanism by enhancing Bystrov in view of Tiri’s system by introducing three-phase dual-rail pre-charge logic (TDPL) mechanism with unbalanced capacitive loads and constant energy consumption over its operating cycle as taught by Bucci for providing extremely balanced energy consumption in spite of unbalanced load capacitances which makes TDPL improved with respect to SABL. (Bucci Table 3, Section 2 Page 237 Paragraph 1 Pages 8 – 9, Section 3 Page 240 Paragraph 2, Line 4) 
The motivation is to improve Bystrov in view of Tiri’s system of making secured by introducing three-phase dual-rail pre-charge logic (TDPL) mechanism with unbalanced capacitive loads and constant energy consumption over its operating cycle to improve TDPL compared to SABL where energy consumption is extremely balanced in spite of unbalanced load capacitances. (Bucci Table 3, Section 2 Page 237 Paragraph 1 Pages 8 – 9, Section 3 Page 240 Paragraph 2, Line 4) 

Regarding Claim 10: Bystrov in view of Tiri teaches the method according to claim 8, but Bystrov in view of Tiri fails to disclose wherein at least one of the first and second capacitive loads is between the signal network and ground. 
	However, Bucci teaches: 
	wherein at least one of the first and second capacitive loads is between the signal network and ground. ([Bucci Figure 4] It shows that at least one capacitive load is between signal network and ground.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Bystrov in view of Tiri’s system of making secured by balancing power signature along with SABL mechanism by enhancing Bystrov in view of Tiri’s system by introducing three-phase dual-rail pre-charge logic (TDPL) mechanism with unbalanced capacitive loads and constant energy consumption over its operating cycle as taught by Bucci for providing extremely balanced energy consumption in spite of unbalanced load capacitances which makes TDPL improved with respect to SABL. (Bucci Table 3, Section 2 Page 237 Paragraph 1 Pages 8 – 9, Section 3 Page 240 Paragraph 2, Line 4) 
The motivation is to improve Bystrov in view of Tiri’s system of making secured by introducing three-phase dual-rail pre-charge logic (TDPL) mechanism with unbalanced capacitive loads and constant energy consumption over its operating cycle to improve TDPL compared to SABL where energy consumption is extremely balanced in spite of unbalanced load capacitances. (Bucci Table 3, Section 2 Page 237 Paragraph 1 Pages 8 – 9, Section 3 Page 240 Paragraph 2, Line 4) 
	
Regarding Claim 11: Bystrov in view of Tiri teaches the method according to claim 8, but Bystrov in view of Tiri fails to disclose wherein at least one of the first and second capacitive loads is between the signal network and a supply voltage rail of the electronic circuit.  
	However, Bucci teaches:
	wherein at least one of the first and second capacitive loads is between the signal network and a supply voltage rail of the electronic circuit. ([Bucci Figure 4] It shows that at least one capacitive load is between signal network and a supply conducting line of the electronic circuit.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Bystrov in view of Tiri’s system of making secured by balancing power signature along with SABL mechanism by enhancing Bystrov in view of Tiri’s system by introducing three-phase dual-rail pre-charge logic (TDPL) mechanism with unbalanced capacitive loads and constant energy consumption over its operating cycle as taught by Bucci for providing extremely balanced energy consumption in spite of unbalanced load capacitances which makes TDPL improved with respect to SABL. (Bucci Table 3, Section 2 Page 237 Paragraph 1 Pages 8 – 9, Section 3 Page 240 Paragraph 2, Line 4) 
The motivation is to improve Bystrov in view of Tiri’s system of making secured by introducing three-phase dual-rail pre-charge logic (TDPL) mechanism with unbalanced capacitive loads and constant energy consumption over its operating cycle to improve TDPL compared to SABL where energy consumption is extremely balanced in spite of unbalanced load capacitances. (Bucci Table 3, Section 2 Page 237 Paragraph 1 Pages 8 – 9, Section 3 Page 240 Paragraph 2, Line 4) 

Regarding Claim 18: Bystrov in view of Tiri teaches the method according to claim 16, but Bystrov in view of Tiri fails to disclose wherein at least one of the first and second capacitive loads is between the signal network and ground.
	However, Bucci teaches: 
	wherein at least one of the first and second capacitive loads is between the signal network and ground. ([Bucci Figure 4] It shows that at least one capacitive load is between signal network and ground.) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Bystrov in view of Tiri’s system of making secured by balancing power signature along with SABL mechanism by enhancing Bystrov in view of Tiri’s system by introducing three-phase dual-rail pre-charge logic (TDPL) mechanism with unbalanced capacitive loads and constant energy consumption over its operating cycle as taught by Bucci for providing extremely balanced energy consumption in spite of unbalanced load capacitances which makes TDPL improved with respect to SABL. (Bucci Table 3, Section 2 Page 237 Paragraph 1 Pages 8 – 9, Section 3 Page 240 Paragraph 2, Line 4) 
The motivation is to improve Bystrov in view of Tiri’s system of making secured by introducing three-phase dual-rail pre-charge logic (TDPL) mechanism with unbalanced capacitive loads and constant energy consumption over its operating cycle to improve TDPL compared to SABL where energy consumption is extremely balanced in spite of unbalanced load capacitances. (Bucci Table 3, Section 2 Page 237 Paragraph 1 Pages 8 – 9, Section 3 Page 240 Paragraph 2, Line 4) 

Regarding Claim 19: Bystrov in view of Tiri teaches the method according to claim 16, but Bystrov in view of Tiri fails to disclose wherein at least one of the first and second capacitive loads is between the signal network and a supply voltage rail of the electronic circuit.
	However, Bucci teaches: 
	wherein at least one of the first and second capacitive loads is between the signal network and a supply voltage rail of the electronic circuit. ([Bucci Figure 4] It shows that at least one capacitive load is between signal network and a supply conducting line of the electronic circuit.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Bystrov in view of Tiri’s system of making secured by balancing power signature along with SABL mechanism by enhancing Bystrov in view of Tiri’s system by introducing three-phase dual-rail pre-charge logic (TDPL) mechanism with unbalanced capacitive loads and constant energy consumption over its operating cycle as taught by Bucci for providing extremely balanced energy consumption in spite of unbalanced load capacitances which makes TDPL improved with respect to SABL. (Bucci Table 3, Section 2 Page 237 Paragraph 1 Pages 8 – 9, Section 3 Page 240 Paragraph 2, Line 4) 
The motivation is to improve Bystrov in view of Tiri’s system of making secured by introducing three-phase dual-rail pre-charge logic (TDPL) mechanism with unbalanced capacitive loads and constant energy consumption over its operating cycle to improve TDPL compared to SABL where energy consumption is extremely balanced in spite of unbalanced load capacitances. (Bucci Table 3, Section 2 Page 237 Paragraph 1 Pages 8 – 9, Section 3 Page 240 Paragraph 2, Line 4) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIF KHAN whose telephone number is (571)272-6528. The examiner can normally be reached Monday - Friday: 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 2491                                                                                                                                                                                                        

/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491